     Case 2:18-cv-00287-DWL Document 46 Filed 10/01/19 Page 1 of 14



 1       BURCH & CRACCHIOLO, P.A.
        702 E. OSBORN ROAD, SUITE 200
 2            PHOENIX, AZ 85014
           TELEPHONE 602.274.7611
 3
   Susanne E. Ingold, SBA #019143
 4 singold@bcattorneys.com
 5 Attorneys for Defendants
 6
                            UNITED STATES DISTRICT COURT
 7
                             FOR THE DISTRICT OF ARIZONA
 8
      John Radford,                                    Case No. 2:18-CV-00287-JJT
 9
                    Plaintiff,
10                                                     DEFENDANTS’ RESPONSE IN
      v.                                               OPPOSITION TO PLAINTIFF’S
11                                                     MOTION FOR SUMMARY
      Berg Homes, LLC dba Berg Group Home,             JUDGMENT
12    a limited liability company; and Connie
      Schwichtenberg, an Arizona resident,
13
                    Defendants.
14
15         Defendants Berg Homes, LLC, dba Berg Group Home, and Connie
16 Schwichtenberg (collectively “Berg Group Home” or “Defendants”), by and through
17 counsel undersigned, hereby respond to Plaintiff’s Motion for Summary Judgment.
18 This response is supported by the following Memorandum of Points and Authorities and
19 Controverting and Separate Statement of Facts filed herewith.
20                     MEMORANDUM OF POINTS AND AUTHORITIES
21 I.       FACTUAL BACKGROUND
22         Berg Group Home was an assisted living facility that provides services to people
23 in need, specifically disabled adults. In 2009, Plaintiff was hired as a caregiver, an hourly
24 employee, prior to being promoted to Program Manager (“Manager”) in 2013 with
25 additional responsibilities, increased wages, and private living quarters during his time
26 off during the week. (See Defendants’ Separate Statement of Facts (SSOF) at ¶ 1.)
27 Plaintiff was the only Manager, an exempt position, at the only group home that Berg
28
     Case 2:18-cv-00287-DWL Document 46 Filed 10/01/19 Page 2 of 14



 1 Homes LLC owned and operated and his schedule varied week to week. (Id. at ¶¶3-
 2 4.)
 3         As Manager, Plaintiff was paid a salary for performing principal duties that were
 4 directly related to management and business operations of Berg Group Home. (Id. at
 5 ¶4.) He was responsible for supervising the delivery of services to children and adults
 6 with developmental disabilities, as well as the elderly and he provided assistance with
 7 living skills development, health maintenance and medication administration, person
 8 care and behavioral development. (Id.) As Program Manager, Plaintiff also performed
 9 the key duties, including but not limited to the following:
10         Program management – ensuring that the program is operating effectively
11         and that required activities are conducted; documenting that the program
12         follows states rules and guidelines; maintaining consumer files and
13         records; creating teaching and behavior treatment plans; directing the
14         spending of program money; reporting facility and vehicle maintenance
15         issues; responding to consumer and program emergencies.
16
           Staff management – supervising the staff and caregivers and directing their
17
           activities with consumers; scheduling the staff to meet the needs of the
18
           program and ensuring that shifts are covered; hiring and firing of staff and
19
           caregivers; evaluating staff and performing staff evaluations; disciplining
20
           staff members; training on consumer and program activities; collecting,
21
           entering and auditing staff timesheets.
22
23         Health maintenance – providing care and assistance to promote good

24         health; helping consumers receive medical care and communicating with

25         medical professional; administering medications according to physician

26         instructions; recording information regarding health events, condition and

27         status.

28         Operational support – maintaining cleanliness of program; driving

                                                 2
         Case 2:18-cv-00287-DWL Document 46 Filed 10/01/19 Page 3 of 14



 1           company vehicle to transport consumers to their activities; completing
 2           tasks that are beyond the consumer’s abilities; following policies and
 3           procedures for handling money.
 4 (Id. at ¶5.)
 5           Plaintiff worked autonomously to create and oversee his own schedule and could
 6 make any changes to it that he saw fit with full autonomy. (Id. at ¶6.) He created work
 7 schedules for other staff and caregivers and approved time-off requests. (Id.) He
 8 interviewed staff candidates for employment and supervised all staff. (Id.) Plaintiff
 9 also had the ability to bind Berg Homes financially by entering into contracts for
10 services, whenever necessary. (Id.)
11           He also had discretion to discipline or terminate Direct Care Workers (DCW’s)
12 when necessary. (Id. at ¶7.) He managed Client records and ensure DCW’s were
13 documented correctly and met DD policy and guidelines. (Id.) He ensured medication
14 were ordered, checked in and stored property, as well as properly documented by
15 DCWs Coordinate client health care and Behavioral health needs. (Id.) He maintained
16 client funds and communicated with Clients’ families and various others. (Id.)
17           With regard to specific duties, Plaintiff was responsible for the following for
18 Berg Group Home:
19               a) Hiring;
20               b) Compensation of employees;
21               c) Control over daily activities of the group home;

22               d) Management of the group home and its employees;

23               e) Discipline of employees;
                 f) Termination of employees 1;
24
                 g) Work schedules for employees; and
25
                 h) Payroll.
26
27   Though Plaintiff had authority to terminate other employees, it was not necessary to
     1

   terminate anyone since Berg Group Home had such low turnover. All staff at Berg
28
   Group Home reported to Plaintiff. (Id. at ¶9.)
                                                  3
      Case 2:18-cv-00287-DWL Document 46 Filed 10/01/19 Page 4 of 14



 1 (Id. at ¶8.)
 2         Plaintiff’s compensation structure was arrived at through discussion, negotiation
 3 and mutual agreement. (Id. at ¶1.) The position of “manager” and compensation for
 4 the position was established prior to Plaintiff’s employment and promotion by outlining
 5 the duties and responsibilities for the position and comparing with the data provided by
 6 the Department of Labor as to exempt employees and factors required to be exempt, as
 7 well as the advice of counsel. (Id.)
 8          As Program Manager, Plaintiff was paid a salary for performing principal duties
 9 that were directly related to management and business operations of Berg Group Home.
10 (Id. at ¶13.) He performed these duties and was required to use his own discretion and
11 judgment on matters of significance. (Id.)
12          As part of their initial appearance and filing in this case, Defendants expressly
13 pled the defense of “exemption” their Answer dated March 16, 2018. (Id. at ¶14.) In
14 their Answer, Defendants also affirmatively denied Plaintiff’s alleged “primary job
15 duties” and also denied that Plaintiff was a “non-exempt employee.” (Id. at ¶15.) Two
16 months later, Defendants further pled and identified their exemption defense via the
17 parties’ Joint Case Management Report, where Defendants provided the following
18 “brief statement of the factual and legal basis” for their defenses:
19
            Defendants: Plaintiff was employed with Berg Group Home and was
20          paid in full for all hours worked. Plaintiff’s duties included
            management and supervision, as well as exercising discretion and
21
            independent judgment on matters of significance. Thus, Plaintiff was
22          employed in an administrative capacity and the FLSA’s overtime
            requirements do not apply.
23
     (Id. at ¶16.) As such, Plaintiff has been on notice of Defendants’ position that Plaintiff
24
     was subject to the “administrative exemption” throughout this entire case.
25
            On June 15, 2018, less than a month after the parties filed the Joint Case
26
     Management Report, Defendants provided Plaintiff with additional detailed factual
27
     bases for their exemption defense through verified discovery responses to Plaintiff’s
28

                                                  4
         Case 2:18-cv-00287-DWL Document 46 Filed 10/01/19 Page 5 of 14



 1 non-uniform interrogatories (NUIs) and requests for production (RFPs).                These
 2 discovery requests included, but were not limited to, responses to Plaintiff’s NUI no.
 3 13 “describing in detail all evidence and reasons which support any denials or
 4 affirmative defenses set forth in Defendants’ Answer.” (Id. at ¶17.) Defendants
 5 responded with detailed explanations of Plaintiff’s position and duties and manager,
 6 which is also set forth above, including primary duties exercising discretion and
 7 independent judgment. (Id.)
 8           Plaintiff issued no other discovery requests and took no depositions at all in this
 9 case. Defendants, on the other hand, supplemented their Mandatory Initial Discovery
10 Reponses and incorporated all pleadings and discovery, and issued supplemental
11 discovery responses in November 2018. 2 In their supplemental responses, Defendants
12 produced nearly 400 additional documents, including Plaintiff’s W-2’s showing his
13 earnings each year. (Id. at ¶¶18-19.)
14           As an exempt management employee, Plaintiff was paid the annual salary of
15 $41,600.00 at all relevant times. (Id. at ¶20.) In 2015, Plaintiff received $41,600.00
16 in base salary, plus $100.00 in incentive pay, for a total of $41,700.00. (Id.) In 2016,
17 Plaintiff was paid $41,600.00 in base salary, plus $2,665.00 in incentive and bonus pay,
18 for a total of $43,765.00. (Id.) In 2017, Plaintiff was paid $41,600.00 in base salary,
19 plus $5,822.50 in incentive pay, for a total of $47,422.50. (Id.) Plaintiff’s total
20 earnings from Defendants between 2015 and 2017 was $132,887.50. (Id.)
21 II.        LEGAL STANDARD.
22           Plaintiff bears the burden of demonstrating the absence of a genuine dispute as
23 to any material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Where
24 the record tells two different stories, “credibility determination, the weighing of
25 evidence and the drawing of inference from the facts are the function of the jury . . ..”
26
     Defendants were unable to depose Plaintiff because he refused to appear in Arizona
     2

27 for his deposition. Defendants did not have the resources to cover the expenses required
   to travel and complete Plaintiff’s deposition in Indiana, where he now lives, and thus
28
   were unable to depose him prior to trial.
                                                   5
     Case 2:18-cv-00287-DWL Document 46 Filed 10/01/19 Page 6 of 14



 1 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The court must also resolve
 2 any factual issues of controversy in favor of the nonmoving party where the facts
 3 specifically attested by that party, as in this case, contradict facts specifically attested
 4 by the moving party. See Manning v. Tacoma Public Schools, 2007 WL 2495138 *6
 5 (W.D. Wash. 2007). Defendants agree with Plaintiff on one issue, that the Court should
 6 only grant summary judgment “‘if the pleadings, depositions, answers to
 7 interrogatories, and admissions on file, together with the affidavits, if any, show that
 8 there is no genuine issue as to any material fact and that the moving party is entitled to
 9 a judgment as a matter of law’.” (Motion at 2 (quoting Anderson v. Liberty Lobby, 477
10 U.S. at 247).)
11         Here, it is literally without question that Defendants have produced, through
12 pleadings, verified discovery responses, more than 1,200 produced documents, and the
13 affidavit of Connie Schwichtenberg, sufficient facts and evidence supporting their
14 defenses in this case, including that Plaintiff was an exempt employee not entitled to
15 overtime. Moreover, Defendants have produced sufficient admissible evidence that
16 would allow a jury to, if not mandate, a verdict in their favor.       Plaintiff’s summary
17 judgment motion must be denied.
18 III.     ARGUMENT
19         The Fair Labor and Standards Act requires that employers pay employees one
20 and one half times their regular hourly rate of pay for hours worked in one week in
21 excess of 40.      See 29 U.S.C. § 207.        Bona fide executive, administrative and
22 professional employees, however, are exempt from overtime pay. See 29 U.S.C. §
23 213(a)(1). Plaintiff worked for Defendants in the position of Program Manager and
24 was an exempt administrative employee.
25         To be a bona fide administrative employee, the employee must:
26         1)     be compensated on a salary or fee basis at a rate of not less than $455 per
27                       week;
28

                                                 6
         Case 2:18-cv-00287-DWL Document 46 Filed 10/01/19 Page 7 of 14



 1           2)    have as a primary duty the performance of office or non-manual work
 2                        directly related to management policies or general business
 3                        operations of his employer or her employer’s customers; and
 4           3)    have a primary duty which includes the exercise of discretion and
 5                        independent judgment.
 6 See 29 C.F.R. §541.200(a). 3
 7
             A.    PLAINTIFF WAS A MANAGER FOR DEFENDANTS AT ALL
 8                 RELEVANT TIMES AND EXEMPT FROM THE OVERTIME
                   PROVISIONS OF THE FLSA.
 9
10           To qualify under the administrative exemption, an employee must meet both the
11 salary test and the duties test. Plaintiff does not dispute that he met the salary test, even
12
   under his theory that he earned a salary of $25,000 per year (Motion at 5), since an
13
14 annual salary of $25,000.00 amounts to $481.00 per week. Plaintiff’s annual salary,
15 however, was $41,600.00 per year, which amounts to $800 per week and it is again
16
     undisputed that Plaintiff meets the salary test.
17
18           Defendants will therefore focus on whether Plaintiffs’ primary duties: 1)

19 consisted of performing office or non-manual work directly related to management
20
     policies or general business operations, and 2), included the exercise of discretion and
21
     independent judgment. This is known as the two prong “duties test.” See In re Allstate
22
23 Ins. Co. Fair Labor Standards Litigation, 2007 WL 2274802 *8 (D. Ariz. 2007.)
24
25
26
27   3
    The Department of Labor revised the regulations at 29 C.F.R §541 with an effective
28 date of January 1, 2020. The 2004 § 541 regulations remain in effect through December
   31, 2019, including the $455 per week standard salary level.
                                                  7
      Case 2:18-cv-00287-DWL Document 46 Filed 10/01/19 Page 8 of 14



 1         First, and most importantly, nowhere in Plaintiff’s Motion does he dispute that,
 2
     in his position of Manager, he performed primary duties consisting of non-manual work
 3
     directly related to management policies and general business operations, nor does he
 4
 5 dispute that his duties included discretion and independent judgment. He simply argues
 6
     that Defendants should not be able to assert their defense. In other words, he does not
 7
     dispute that his position of Manager satisfied the two- prong duties test. Second, even
 8
 9 if he had attempted to dispute the duties test, which he did not, the overwhelming
10 evidence is that the position of Manager, the position he admits that he held (PSOF at
11
   ¶16), satisfies the duties test and is exempt.
12
13        As to the first prong, the regulations issued by the Secretary of Labor that

14 interpret the administrative exemption explain that:
15
                  [t]he phrase ‘directly related to management policies or
16                general business operations of his employer or his
                  employer’s customers’ describes those types of activities
17
                  relating to the administrative operations of a business as
18                distinguished from ‘production’ or in a retail or service
                  establishment, ‘sales’ work. In addition, to describing the
19
                  types of activities, the phrase limits the exemption to persons
20                who perform work of substantial importance to the
                  management or operation of the business of his employer or
21                his employer’s customers.
22
     29 C.F.R. §541.205(a).     As to the second prong, the exercise of discretion and
23
24 independent judgment generally “involves the comparison and the evaluation of possible
25 courses of conduct, and acting or making a decision after the various possibilities have
26
     been considered.” 29 C.F.R. §541.202(a).
27
28

                                                 8
      Case 2:18-cv-00287-DWL Document 46 Filed 10/01/19 Page 9 of 14



 1          As Manager, Plaintiff’s duties and responsibilities were directly related to
 2
     Defendants’ business operations in that it was his responsibility to oversee Berg Group
 3
     Home and its employees, clients, facilities and services provided to clients. His primary
 4
 5 duties required using discretion and judgment to manage the programs for Defendants’
 6
     disabled clients, including ensuring the program is operating effectively and all activities
 7
     and documentation required by state rules and guidelines are conducted and maintained,
 8
 9 supervising and scheduling all staff to ensure that clients’ needs were met, hiring,
10 disciplining and firing of staff, making his own schedule, overseeing the program budget
11
   and directing the spending of program money, and financially binding the company
12
13 when necessary by entering into contracts for services. His main duties were to
14 promote, service and administer Defendants’ business operations. In performing those
15
     critical functions, Plaintiffs was required to and did exercise discretion and independent
16
     judgment. He received little supervision and was expected to work through and resolve
17
18 problems themselves. As such, he is an exempt administrative employee and not entitled
19
     to overtime pay.
20
            B.     DEFENDANTS PLED, ALLEGED AND DISCLOSED THEIR
21                 EXEMPTION DEFENSE FROM THE OUTSET OF, AND
22                 THROUGHOUT, THIS CASE.

23          Plaintiff’s attempt to preclude Defendants from advancing pled and disclosed

24 defenses is not well taken, especially since Plaintiff has been on notice of Defendant’s
25 theory that Plaintiff is an exempt employee and thus not entitled to overtime as of
26 Defendants’ first filing in this case. From the day they filed their Answer on March
27 16, 2018, Defendants expressly pled the defense of “exemption.” In their Answer,
28 Defendants affirmatively denied Plaintiff’s alleged “primary job duties” as set forth in

                                                   9
     Case 2:18-cv-00287-DWL Document 46 Filed 10/01/19 Page 10 of 14



 1 his First Amended Complaint and also denied that Plaintiff was a “non-exempt
 2 employee.” Defendants again pled and identified their defense of “exemption,” and
 3 specifically “administrative exemption,” in the parties’ Joint Case Management Report,
 4 filed with this Court on May 14, 2018.
 5         Less than a month after filing the Joint Case Management Report, Defendants
 6 provided Plaintiff with even more detailed factual bases for the administrative exemption
 7 defense through verified discovery responses to Plaintiff’s non-uniform interrogatories
 8 (NUIs) and requests for production (RFPs).         Defendants responded with detailed
 9 explanations of Plaintiff’s position and duties and manager, which are set forth herein,
10 including primary duties exercising discretion and independent judgment that support
11 Defendants’ claim that Plaintiff was administratively exempt. As such, Plaintiff has
12 been on notice of Defendants’ defense that Plaintiff’s position as Manager was exempt,
13 and subject to the “administrative exemption,” throughout this entire case. There is no
14 basis for precluding Defendants from continuing to advance their defense that Plaintiff
15 was exempt.
16         Plaintiff questionably relies on Magnana v. Commission of the North Mariana
17 Islands, 107 F.3d 1436, 1446 (9th Cir. 1997) (Motion at 8) in arguing that Defendants
18 should be precluded from continuing to their defense of exemption. In Magnana, the
19 court merely held that is was error for the district court to grant summary judgment
20 without first determining an affirmative defense raised for the first time in a summary
21 judgment motion was prejudicial to the plaintiff. Id. at 1446. The facts in the present
22 case are nothing like Magnana since more than a year prior to summary judgment
23 briefing Defendants had already affirmatively pled, alleged, disclosed and identified
24 their defense of exemption and administrative exemption in their Answer, the parties’
25 Joint Case Management Report, and in twenty-one pages of verified responses to NUIs.
26         Lastly, Plaintiff’s attempt to compare their failure to disclose 17 material
27 witnesses until May 2019, two weeks before the discovery cut-off, to Defendant’s
28 pleading and identifying their exemption defense since the beginning of this case, is

                                               10
     Case 2:18-cv-00287-DWL Document 46 Filed 10/01/19 Page 11 of 14



 1 entirely without merit.       There is literally nothing remotely comparable between
 2 Defendant’s pled and disclosed defenses and Plaintiff’s unreasonable and inexplicable
 3 delay until the close of discovery to disclose 17 “material” witnesses that he planned to
 4 call at trial. Plaintiff has had since April 2018 to conduct discovery on Defendants’
 5 defenses, including the defense that Plaintiff’s position was exempt, and Plaintiff in fact
 6 did conduct extensive discovery on the issue through 18 NUIs and 15 RFPs. (See
 7 Plaintiff’s SOF, Exhibits 1 and 3.) Defendants responded to each of the discovery
 8 requests issued in June of 2018. Plaintiff has suffered no prejudice of any kind and
 9 there is no rational comparison between Plaintiff’s unreasonable delays and Defendants’
10 full, timely and complete disclosure regarding its defenses.
11
             C. PLAINTIFF’S CALCULATION OF UNPAID OVERTIME IS
12              WITHOUT SUPPORT AND CONTRADICTED BY OFFICIAL WAGE
                DOCUMENTATION.
13
             Plaintiff also claims that, based upon his own self-serving spreadsheet and wage
14
     calculations, he is owed $37,058 in overtime wages. (Motion at 5-6.) As previously
15
     stated, Plaintiff is not entitled to any overtime because he was exempt as a matter of
16
     law. Yet even if it were assumed for purposes of this motion that he was entitled to
17
     overtime, which he was not, he earned and was paid more than he claims he is owed in
18
     unpaid overtime. Nowhere in Plaintiff’s motion does he cite or even mention what he
19
     was actually paid as earnings, therefore, his “spreadsheet” of alleged unpaid wages is
20
     meaningless.
21
             Under Plaintiff’s calculation, he was owed $25,000.00 in annual salary for 2015,
22
     2016 and 2017. He also claims that he is owed $37,058.44 in unpaid overtime over the
23
     course of the same three years. The total owed for salary and overtime, under his
24
     calculation, is therefore $112,058.444. According to Plaintiff’s official W-@ Form for
25
     the same time period, Plaintiff actually earned $132,887.50 from 2015-2017.
26
     Therefore, Plaintiff was paid more than he now claims he is owed between salary and
27
28   4
         ($25,000 x 3=$75,000 + $37,058.44= $112,058.44)
                                                 11
     Case 2:18-cv-00287-DWL Document 46 Filed 10/01/19 Page 12 of 14



 1 alleged overtime amounts. Plaintiff’s calculations, spreadsheet and tables are not based
 2 in any facts and are meaningless since he earned more than he is now claiming is owed.
 3         D. PLAINTIFF IS NOT ENTITLED TO LIQUIDATED DAMAGES AND
 4            FAILS TO DEMONSTRATE THAT ANY FLSA VIOLATION
              OCCURRED, MUCH LESS THAT A VIOLATION WAS WILLFUL.
 5
           As previously stated, Plaintiff has failed to demonstrate that any violation of the
 6
     FLSA’s overtime requirements occurred. Even if he had, which he has not, or even if
 7
     this Court determines that an issue of fact exists as to Plaintiff’s alleged violation,
 8
     Defendants acted in subjective good faith and worked to adhere to the requirements of
 9
     the FLSA. As such, liquidated damages are inappropriate.
10
           A district court has the discretion to decline to award liquidated damages or to if
11
     the employer shows that it acted in subjective good faith and had reasonable grounds
12
     for believing its conduct did not violate the FLSA. See Flores v. City of San Gabriel,
13
     824 F.3d 890, 904-905 (9th Cir. 2016). “Good faith is an honest intention to ascertain
14
     what the FLSA requires and to act in accordance with it.” Local 246 Utility Workers
15
     Union of America v. Southern California Edison Co., 83 F.3d 292, 298. Even if
16
     liquidated damages are the “norm,” an employer can satisfy the “good faith” showing
17
     if it “had secured some objective authority, or at the very least sought advice” for the
18
     purpose of determining whether overtime is owed.” Chao v. A-One Med. Svcs, Inc.,
19
     346 F.2d 908, 920 (9th Cir. 2003).
20
           Here, Defendants carefully and thoroughly determined Plaintiff’s classification
21
     as administratively exempt and not entitled to overtime. The position of Manager and
22
     compensation for the position was established prior to Plaintiff’s employment and
23
     promotion. Defendants determined that it was exempt by outlining the duties and
24
     responsibilities for the position and comparing them with the data provided by the
25
     Department of Labor as to exempt employees and factors required to be exempt.
26
     Defendants also sought and relied upon the advice of counsel.
27
28

                                                12
     Case 2:18-cv-00287-DWL Document 46 Filed 10/01/19 Page 13 of 14



 1         Furthermore, Plaintiff has fallen far short of demonstrating that Defendant’s
 2 alleged violation was willful, giving rise to a three-year statute of limitations instead of
 3 two. Unlike double damages, the three years statute of limitations is not the norm.
 4 The employer's conduct is deemed willful under § 255 only if there is evidence that the
 5 employer knew its conduct violated the FLSA or recklessly disregarded whether it was
 6 violating the FLSA. Thus, “the party claiming an exception to the normal period bears
 7 the burden of showing the violation was willful.” Nelson v. Waste Mgmt. of Alameda
 8 Cnty, Inc., 33 Fed. Appx. 273, 274 (9th Cir. 2002) (citing 29 U.S.C. § 255(a)). Mere
 9 negligence by the employer in determining its legal obligation is not sufficient. Id.
10         Plaintiff admits that (Motion at 7) the determination of willfulness is a mixed
11 question of law and fact. See Alvarez v. IBP, Inc., 339 F. 3d 894, 908 (9th Cir. 2003).
12 Plaintiff is unable to demonstrate willfulness as a matter of law by merely pointing to a
13 prior unrelated complaint filed against Defendants alleging violation of the FLSA. The
14 complaint was voluntarily dismissed by the plaintiffs and no findings or judgment was
15 ever reported, entered or made. Thus, the complaint serves as merely allegations,
16 nothing more.
17         In addition, the factual allegations in that complaint, that hourly paid
18 caregiver/driver employees were not paid overtime, are nothing like the factual
19 allegations here where Plaintiff alleges that as a salaried Program Manager, he is entitled
20 to overtime. Plaintiff was never paid hourly, and never reported or complained to
21 Defendants while employed that he should be or was denied overtime. He made his
22 own schedule, which varied week to week, and was paid an annual salary of $41,600.00.
23 Plaintiff fails to demonstrate, as a matter of law, that the alleged violation of the FLSA
24 was willful.
25 IV.     CONCLUSION
26         For the foregoing reasons, Defendants respectfully request that this Court deny
27 Plaintiff’s motion for summary judgement in its entirety.
28         RESPECTFULLY SUBMITTED this 1st day of October, 2019.

                                                 13
     Case 2:18-cv-00287-DWL Document 46 Filed 10/01/19 Page 14 of 14



 1
                                          BURCH & CRACCHIOLO, P.A.
 2
 3                                        By: /s/ Susanne E. Ingold
                                             Susanne E. Ingold
 4                                           702 E. Osborn Road, Suite 200
                                             Phoenix, AZ 85014
 5                                           Attorneys for Defendants
 6
 7
 8
 9
10
                               CERTIFICATE OF SERVICE
11
          I hereby certify that on October 1, 2019 I electronically transmitted the attached
12 document to the District Court clerk’s office using the CM/ECF System for filing. If
   registered, a transmittal of the attached document was provided to the following
13 registrants. A copy was provided to the following:
14
   Michael Zoldan, Esq.
15 Jason Barrat, Esq.
   Jessica Miller, Esq.
16 James Weiler, Esq.
   Zoldan Law Group, PLLC
17 14500 N. Northsight Blvd., Suite 133
   Scottsdale, AZ 85260
18 Attorneys for Plaintiff
19
     By: /s/ Holly Hommel
20
21
22
23
24
25
26
27
28

                                               14
